FILE COPY



   In re Branch/McGowen
  Ventures LLP a/k/a BMV
  Retail; Ester Branch and
     Theldon R. Branch,
        IIIAppellant/s

                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 14, 2014

                                          No. 04-14-00216-CV

               IN RE BRANCH/MCGOWEN VENTURES LLP a/k/a BMV Retail;
                          Ester Branch and Theldon R. Branch, III

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

        On April 2, 2014, relators filed a petition for writ of mandamus, and on April 9, 2014,
relators filed a motion for stay. The court has considered relators’ petition and motion and is of
the opinion that relators are not entitled to the relief sought. Accordingly, relators’ petition for
writ of mandamus and motion for stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion shall follow. Relators shall pay all costs incurred in this proceeding.

           It is so ORDERED on April 14th, 2014.


                                                                   _____________________________
                                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




           This proceeding arises out of Cause No. 2011CVF000180 D2, styled HK2 IAH LLC d/b/a HK Style and
           1

HK Global Trading Ltd. v. Branch/McGowen Ventures, LLP a/k/a BMV Retail, et al., pending in the 111th Judicial
District Court, Webb County, Texas, the Honorable Monica Z. Notzon presiding.